Vanderburgh, J.
There are but three questions in this case requiring particular notice.
1. The petition for the appointment of a receiver of the estate of Philo W. Hatch was filed the day before the assignment of the securities made in trust and for the benefit of the defendants the Minneapolis Fuel Company and Wentworth & Co., creditors of Hatch, but the hearing thereon and the appointment of the receiver took place after such transfer.
The filing of the petition did not ipso facto avoid the transfer. The case of Beardslee v. Beaupre, 44 Minn. 1, (46 N. W. Rep. 137,) only decides that the date of filing the petition should be deemed the initiation of the proceedings in insolvency, and the date from which the limitation for the avoidance of preferential conveyances should be computed, and has no application to this case.
Until an assignment made, or the appointment of a receiver, the tille of his property would still remain in the insolvent, and it could be transferred unless inhibited by the statute; and under Laws 1881, ch. 148, § 4, such transfers are only made void within the time limited when made to creditors or persons “who shall have reasonable cause to believe that such debtor was insolvent.” •
2. It follows that the most material question in the case is whether the creditors of Hatch, defendants herein, had reasonable cause to believe that he was insolvent when the transfer complained of was made. Hatch was not a “trader” or merchant, but a practicing ohysician, and in such cases the term “insolvency” is ordinarily held to have a less restricted meaning than when applied to bankers, traders, etc., Daniels v. Palmer, 35 Minn. 350, (29 N. W. *349Rep. 162;) and tbis circumstance is entitled to some weight in considering the evidence, relied on by the plaintiff, of facts and circumstances indicating Hatch’s insolvency. Upon examination of the record, we are satisfied that it is not thereby indisputably made to appear that the defendants had reasonable cause to believe him insolvent at the time of the transfer. The question was fairly one for the trial court, and its determination cannot be disturbed.
(Opinion published 57 N. W. Rep. 56.)
3. The evidence ruled out on defendants’ objection was inadmissible, because it did not reasonably tend to support the issue on trial before the court.
Judgment affirmed.